Name: Council Regulation (EEC) No 1189/82 of 18 May 1982 amending Regulation (EEC) No 1079/77 in respect of the co-responsibility levy on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/8 20 . 5 . 82Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1189/82 of 18 May 1982 amending Regulation (EEC) No 1079/77 in respect of the co-responsibility levy on milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, tion of measures in order to support the incomes of small-scale milk producers, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, HAS ADOPTED THIS REGULATION : Having regard to the proposal from the Commission , Article 1 Having regard to the opinion of the European Parliament ('), Regulation (EEC) No 1079/77 is hereby amended as follows : 1 . In Article 1 ( 1 ), the expression 'during the 1980/*" 1981 /82 and 1982/83 milk years' shall be repla by the expression 'during the 1980/81 , 1981 / 1982/83 and 1983/84 milk years'. 2 . The following paragraph shall be added to Art' Having regard to the opinion of the Economic and Social Committee (2), 2 :Whereas Regulation (EEC) No 1079/77 (3), as last amended by Regulation (EEC) No 857/81 (4), intro ­ duced a co-responsibility levy to apply until the end of the 1982/83 milk year and covering, in principle, all milk supplied to dairies and certain sales of milk products at the farm ; 4. For the 1982/83 milk year, the levy shall t 2 % of the target price for milk.' 3 . The following Article shall be inserted : 'Article 2a Whereas the object of that levy was to establish a better balance on the market for milk by creating a more direct connection between production and the scope for disposal for milk products, in view of the importance of the public interests involved ; whereas, although there has been some improvement in the situation on the market in milk, the data and forecasts at present available show that the abovementioned objectives will probably not be reached at the end of the period originally laid down ; whereas it is therefore necessary, first, to extend application of the said levy to cover the 1983/84 milk year and, secondly, to make provision for the 1982/83 milk year for a reduction in the rate of the levy to take into account the improve ­ ment in the situation on the milk market ; For the 1982/83 milk year, the Council, acting by a qualified majority on a proposal from the Commis ­ sion , shall adopt measures in order to support the incomes of small-scale milk producers. The expenditure on such measures may not exceed 120 million ECU. By way of derogation from Article 6, the rules of application of this Article shall be adopted by the Commission .' 4 . Article 5 ( 1 ) shall be raplec by the following : ' 1 . With regard to the financing of the common agricultural policy, the co-responsibility levy and the measures referred to in Articles 2 and 4 shall be considered as forming part of the measures to stabi ­ lize agricultural markets .'Whereas, to take account of varying conditions ofproduction , it seems equitable to provide for the adop ­ Article 2(') OJ No C 104, 26 . 4. 1982, p . 25 . 0 OJ No C 114, 6 . 5 . 1982, p . 1 . O OJ No L 131 , 26 . 5 . 1977, p . 6 . (4) OJ No L 90, 4 . 4 . 1981 , p . 17 . This Regulation shall enter into force on 20 May 1982 . 20. 5. 82 Official Journal of the European Communities No L 140/9 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1982. For the Council The President P. de KEERSMAEKER